Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-13 have been examined in this application.
	The filling date of this application number recited above is 25 September 2019. Foreign priority has been claimed for JP-2018-178241 in the Application Data Sheet, thus the examination will be undertaken in consideration of 25 September 2018, as the priority date, for applicable claims.
The information disclosure statement (IDS) submitted on 25 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “deposit processing for …”; “settlement processing for …”; “processing for …”; “refund processing for …” in claims 1, 3-8, and 10-13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, and 10-13 (and claims 2 and 9 due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “processing for …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed above under Claim Interpretation. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These claim limitations merely recite that the claimed system (e.g. computer-readable non-transitory storage medium, processing device, processor, etc.) may be programmed or structured to perform the method, by which the claim language does not require the system to actually perform the limitations (e.g. the system is designed “for” performing an action does not equate that the system has to carry out the action, but merely has to be a system capable of carrying out the action). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claims 1 and 11, the claims recite “deposit processing for, when receiving transaction information for depositing a consideration of goods or services and a guarantee charge into a first account, transmitting, on the basis of the received transaction information, information concerning the transaction information to a second account that receives the consideration; and
settlement processing for, after performing the deposit processing, when receiving, from a third account which deposits the consideration, a result notification to the effect that the goods or the services are received, transferring the consideration from the first account to the second account and transferring the guarantee charge from the first account to a fourth account.”
As per Claim 10, the claim recites “processing for receiving transaction information to the effect that a consideration of goods or services and a guarantee charge are deposited into a first account and a result notification to the effect that the goods or the services are received;
processing for transmitting, on the basis of the received transaction information, information concerning the transaction information to a second account that receives the consideration; and
processing for, when receiving, from a third account which deposits the consideration, a result notification to the effect that the goods or the services are received, transferring the consideration from the first account to the second account and transferring the guarantee charge from the first account to a fourth account.”
As per Claim 12, the claim recites “deposit processing for, when receiving transaction information for depositing a consideration of goods or services and a guarantee charge into the first account, transmitting, on the basis of the received transaction information, information concerning the transaction information to the second account that receives the consideration; and
settlement processing for, after performing the deposit processing, when receiving, from the third account which deposits the consideration, a result notification to the effect that the goods or the services are received, transferring the consideration from the first account to the second account and transferring the guarantee charge from the first account to the fourth account, the method comprising:
processing for receiving information concerning the transaction information from the first account; and
processing for receiving transaction information to the effect that the consideration is transferred from the first account to the second account.”
As per Claim 13, the claim recites “deposit processing for, when receiving transaction information for depositing a consideration of goods or services and a guarantee charge into the first account, transmitting, on the basis of the received transaction information, information concerning the transaction information to the second account that receives the consideration; and
settlement processing for, after performing the deposit processing, when receiving, from the third account which deposits the consideration, a result notification to the effect that the goods or the services are received, transferring the consideration from the first account to the second account and transferring the guarantee charge from the first account to the fourth account, the method comprising:
processing for transmitting, to the first account, transaction information for depositing the consideration into the first account; and
processing for transmitting the result notification to the first account.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to certain methods of organizing human activity, specifically under fundamental economic principles or practices and/or commercial or legal interactions. The method recited above is a process of performing a transaction between two accounts (e.g. seller providing goods or services and buyer providing payment), by which the deposit and settlement process involves an escrow account, and an intermediary service. Performing transactions, utilizing intermediary services (e.g. brokers), and using escrow services are fundamental economic principles or practices which may involve commercial or legal interactions (e.g. agreements for transactions between the involved parties, fees paid to the intermediary service provider, etc.), which are certain methods of organizing human activity. Therefore, the claims are directed to an abstract idea.
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “computer-readable non-transitory storage medium”, “processor”, and “processing device”, to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component. As disclosed by Specification [0023] “The information processing device 200 includes, not as limitations but as examples, a smartphone, a cellular phone (a feature phone), a computer (as not limitations but as examples, a desktop computer, a laptop computer, a tablet computer, and the like), a server device, a media computer platform (not as limitations but as examples, a cable, a satellite set-top box, a digital video recorder, and the like), a hand-held computer device (not as limitations but as example, a PDA (Personal Digital Assistant), an electronic mail client, and the like), a wearable terminal (not as limitations but as examples, an eyeglass-type device, a watch-type device, and the like), other types of computers, or a communication platform”, these additional elements are generic off-the-shelf computer components available to the public, and does not require and specialized hardware or components to perform the claimed method. These generic computer components are merely applied to perform its generic functionalities, such as: receive data, process data, and transmit data. Merely using these generic computer components as a tool to perform the abstract idea (e.g. “apply it”) is not indicative of integration into a practical application; see MPEP 2106.05(f). Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Merely using the generic computer components as a tool to perform the abstract idea is not indicative of an inventive concept (aka “significantly more”). The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claim 2 recites “wherein the transaction information includes information concerning the fourth account selected out of a plurality of candidates.” The claim provides further details regarding the data (e.g. transaction information includes certain data). As similarly discussed above with its parent claim, the limitation is merely using the generic computer components as a tool to perform the abstract idea. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 3 recites “further causing the one or the plurality of processors to execute, before performing the deposit processing, processing for, when receiving prior information concerning a transaction, extracting a candidate of the fourth account on the basis of the received prior information and transmitting the extracted candidate of the fourth account to the third account and/or the second account.” The claim provides further details regarding the data (e.g. providing a list of candidates). As similarly discussed above with its parent claim, the limitation is merely using the generic computer components as a tool to perform the abstract idea. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 4 recites “wherein, in the processing for transmitting the extracted candidate of the fourth account, information concerning credibility of the candidate and/or a guarantee charge necessary for selecting the candidate is transmitted together with the candidate of the fourth account.” The claim provides further details regarding the data (e.g. credibility of candidates). As similarly discussed above with its parent claim, the limitation is merely using the generic computer components as a tool to perform the abstract idea. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 5 recites “further causing the one or the plurality of processors to execute, before the deposit processing, processing for, when receiving prior information concerning a transaction, extracting a candidate of the fourth account on the basis of the received prior information and transmitting information concerning the prior information to an account of the extracted candidate.” The claim provides further details regarding the data (e.g. providing the list of candidates based on received information). As similarly discussed above with its parent claim, the limitation is merely using the generic computer components as a tool to perform the abstract idea. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 6 recites “further causing the one or the plurality of processors to execute refund processing for, when not receiving, from the second account, within a predetermined period after the deposit processing, a completion notification to the effect that an act liable to the consideration is performed, transferring the consideration and the guarantee charge from the first account to the third account.” The claim provides further process similar to a refund process if the transaction has not been completed. As similarly discussed above with its parent claim, the limitation is merely using the generic computer components as a tool to perform the abstract idea. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 7 recites “further causing the one or the plurality of processors to execute processing for, when not receiving, from the third account, the result notification within a predetermined period after receiving, from the second account, a completion notification to the effect that an act liable to the consideration is performed, transmitting, to the third account, a notification for urging the third account to transmit the result notification and transmitting, to the fourth account, a notification for confirming a state of a transaction related to the transaction information.” The claim provides further process of providing notifications if the transaction has not been completed. As similarly discussed above with its parent claim, the limitation is merely using the generic computer components as a tool to perform the abstract idea. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 8 recites “further causing the one or the plurality of processors to execute: processing for, after receiving, from the second account, a completion notification to the effect that an act liable to the consideration is performed, when receiving, from the third account, instead of the result notification, a notification to the effect that there is a defect in a transaction related to the transaction information, transmitting, to the fourth account, a notification for requesting the fourth account to prove that there is the defect in the third account; and processing for receiving a proving result of the defect from the fourth account.” The claim provides further process of investigation based on notification of a defect in the transaction. As similarly discussed above with its parent claim, the limitation is merely using the generic computer components as a tool to perform the abstract idea. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 9 recites “wherein the program causes the one or the plurality of processors to execute the deposit processing and the settlement processing according to a smart contract.” The claim provides further process of applying blockchain (e.g. smart contract). As similarly discussed above with its parent claim, the limitation is merely using the generic computer components as a tool to perform the abstract idea (e.g. merely applying the blockchain system).
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2-9, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-13 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 8103585 B2).

	As per Claims 1 and 11, Bishop teaches a computer-readable non-transitory storage medium storing a program for causing one or a plurality of processors included in an information processing device ([Col 7 Lines 6-18] “As will be appreciated by one of ordinary skill in the art, the present invention may be embodied as a method, a data processing system, a device for data processing, and/or a computer program product. Accordingly, the present invention may take the form of an entirely software embodiment, an entirely hardware embodiment, or an embodiment combining aspects of both software and hardware. Furthermore, the present invention may take the form of a computer program product on a computer-readable storage medium having computer-readable program code means embodied in the storage medium. Any suitable computer-readable storage medium may be utilized, including hard disks, CD-ROM, optical storage devices, magnetic storage devices, and/or the like”) to execute:
	deposit processing for, when receiving transaction information for depositing a consideration of goods or services and a guarantee charge into a first account (see Figure 6 – steps 606 to 618 which teaches of depositing funds into an escrow account, as disclosed [Col 15 lines 26-31] “receiving agreed upon transaction terms from at least one of a purchaser and a seller (step 606); receiving a purchaser's selection of a method for transferring monetary value to a seller (step 608); receiving transaction information from at least one of a purchaser and a seller (step 610) … debiting funds from a purchaser's financial account if the transaction is acceptable (step 616); holding the funds in an escrow account (step 618)”), transmitting, on the basis of the received transaction information, information concerning the transaction information to a second account that receives the consideration (See Figure 8 which shows an exemplary auction process, wherein the transaction information (e.g. highest bidding) is notified to the seller, as disclosed [Col 20 Lines 54-56] “The auction intermediary 814 then determines who has submitted the highest bid and notifies both the high-bidding purchaser and the seller”); and
	settlement processing for, after performing the deposit processing, when receiving, from a third account which deposits the consideration, a result notification to the effect that the goods or the services are received (See Figure 17 – step 1726, as disclosed [Col 26 Lines 5-8] “If the defined escrow release event transpires, the transaction mechanism suitably disburses the appropriate funds to the seller's financial account (step 1726)”, wherein the escrow release event may be a notification that the goods or services are accepted by the purchaser, as disclosed [Col 11 Lines 64-67 to Col 12 Lines 1-3] “The predefined period of time may be based upon the occurrence of a suitably defined escrow release event, such as any of the following events: receipt by the purchaser of the goods, services, or other value; the lapse of a predetermined period of time within which the purchaser may evaluate the goods, services, or other value and either accept or refuse delivery”), transferring the consideration from the first account to the second account (See Figure 6 – steps 620 and 622, as disclosed [Col 15 Lines 38-40] “releasing the funds from the escrow account and disbursing the funds to the seller's financial account (step 620); and crediting the funds to a seller's financial account (step 622)”) and transferring the guarantee charge from the first account to a fourth account ([Col 19 Lines 15-20] “The transaction mechanism may automatically include any suitable transaction fees, as a service charge for the transaction, in the funds debited from the purchaser's financial account and/or may automatically deduct such fees from the funds disbursed to the seller's financial account” and also shown in Figure 15 – block 1538 “service fee charged”, which is the fee charged for using the intermediary service (e.g. transaction mechanism), as disclosed [Col 12 Lines 12-17] “In another exemplary embodiment, the transaction mechanism 202 may be suitably configured to include a transaction fee in the amount debited from the purchaser's financial account, and/or the transaction mechanism 202 may be suitably configured to subtract a transaction fee from the amount credited to the seller's financial account”, which is anticipated that the service fee is credited to an account of the transaction mechanism (e.g. fourth account) from the escrow release event, as disclosed [Col 21 Lines 16-23] “For example, the escrow may be based upon a 3-day waiting period following notification to the transaction mechanism 802 of the receipt of the goods by the purchaser 804, which notification may be received directly from the purchaser 804 or from the shipping service 816. Accordingly, the transaction mechanism 802 disburses the appropriate funds to the seller's DDA (minus any transactional fee) at the seller's bank”).
Although the claim limitations are taught by Bishop in different embodiments shown in separate figures and disclosures, the prior art teaches the limitations in the same technical field of financial transactions and facilitation of transactions between multiple accounts (e.g. purchaser, seller, escrow, etc.). Since the claimed invention is merely a combination of old elements (e.g. different embodiments), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, Bishop teaches the computer-readable non-transitory storage medium storing the program according to claim 1, further causing the one or the plurality of processors to execute refund processing for, when not receiving, from the second account, within a predetermined period after the deposit processing, a completion notification to the effect that an act liable to the consideration is performed, transferring the consideration and the guarantee charge from the first account to the third account ([Col 13 Lines 35-44] “More preferably, the transaction mechanism 302 only releases the funds to the seller 306 upon the suitable occurrence of any predefined escrow release event, such as the lapse of a specified period of time in which the purchaser 304 may evaluate and either accept or reject the goods. In the case that the escrow release event is not satisfied or that the purchaser 304 rejects the goods, the transaction may be suitably reversed or otherwise abandoned”). 
Although the claim limitations are taught by Bishop in different embodiments shown in separate figures and disclosures, the prior art teaches the limitations in the same technical field of financial transactions and facilitation of transactions between multiple accounts (e.g. purchaser, seller, escrow, etc.). Since the claimed invention is merely a combination of old elements (e.g. different embodiments), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per Claim 10, Bishop teaches an information processing apparatus comprising one or a plurality of processors (See Figure 5, as disclosed [Col 14 Lines 27-30] “With reference to FIG. 5, an exemplary transactional mechanism 502 includes a central processor 504 in communication with other elements of the transaction mechanism 502 through a system interface or bus 506”), the one or the plurality of processors executing:
	processing for receiving transaction information to the effect that a consideration of goods or services and a guarantee charge are deposited into a first account and a result notification to the effect that the goods or the services are received ([Col 10 Lines 66-67 to Col 11 Lines 1-26] “As illustrated in FIG. 2, a transaction 212 may be initiated by one of either the purchaser 204 or the seller 206. The transaction 212, which is illustrated in phantom lines in order to represent that it is optional, may comprise the exchange of goods, services, or other value from the seller 206 to the purchaser 204 in exchange for a transfer of funds from the purchaser's financial account at the purchaser's financial institution 210 to the seller's financial account at seller's financial institution 208 … The transaction information may include identification information regarding one or both of the purchaser 204 and the seller 206 as well as the terms of the transaction, which can include suitable account information, the date and time of the transaction, the amount of the funds transfer, a description of the goods, services, or other value, any escrow terms (such as a suitable escrow release event), and/or the like”);
	processing for transmitting, on the basis of the received transaction information, information concerning the transaction information to a second account that receives the consideration (See Figure 8 which shows an exemplary auction process, wherein the transaction information (e.g. highest bidding) is notified to the seller, as disclosed [Col 20 Lines 54-56] “The auction intermediary 814 then determines who has submitted the highest bid and notifies both the high-bidding purchaser and the seller”); and
	processing for, when receiving, from a third account which deposits the consideration, a result notification to the effect that the goods or the services are received (See Figure 17 – step 1726, as disclosed [Col 26 Lines 5-8] “If the defined escrow release event transpires, the transaction mechanism suitably disburses the appropriate funds to the seller's financial account (step 1726)”, wherein the escrow release event may be a notification that the goods or services are accepted, as disclosed [Col 11 Lines 64-67 to Col 12 Lines 1-3] “The predefined period of time may be based upon the occurrence of a suitably defined escrow release event, such as any of the following events: receipt by the purchaser of the goods, services, or other value; the lapse of a predetermined period of time within which the purchaser may evaluate the goods, services, or other value and either accept or refuse delivery”), transferring the consideration from the first account to the second account (See Figure 6 – steps 620 and 622, as disclosed [Col 15 Lines 38-40] “releasing the funds from the escrow account and disbursing the funds to the seller's financial account (step 620); and crediting the funds to a seller's financial account (step 622)”) and transferring the guarantee charge from the first account to a fourth account ([Col 19 Lines 15-20] “The transaction mechanism may automatically include any suitable transaction fees, as a service charge for the transaction, in the funds debited from the purchaser's financial account and/or may automatically deduct such fees from the funds disbursed to the seller's financial account” and also shown in Figure 15 – block 1538 “service fee charged”, which is the fee charged for using the intermediary service (e.g. transaction mechanism), as disclosed [Col 12 Lines 12-17] “In another exemplary embodiment, the transaction mechanism 202 may be suitably configured to include a transaction fee in the amount debited from the purchaser's financial account, and/or the transaction mechanism 202 may be suitably configured to subtract a transaction fee from the amount credited to the seller's financial account”, which is anticipated that the service fee is credited to an account of the transaction mechanism (e.g. fourth account) from the escrow release event, as disclosed [Col 21 Lines 16-23] “For example, the escrow may be based upon a 3-day waiting period following notification to the transaction mechanism 802 of the receipt of the goods by the purchaser 804, which notification may be received directly from the purchaser 804 or from the shipping service 816. Accordingly, the transaction mechanism 802 disburses the appropriate funds to the seller's DDA (minus any transactional fee) at the seller's bank”).
Although the claim limitations are taught by Bishop in different embodiments shown in separate figures and disclosures, the prior art teaches the limitations in the same technical field of financial transactions and facilitation of transactions between multiple accounts (e.g. purchaser, seller, escrow, etc.). Since the claimed invention is merely a combination of old elements (e.g. different embodiments), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 12, Bishop teaches an information processing method, in an information processing system including a first information processing device associated with a first account, a second information processing device associated with a second account, a third information processing device associated with a third account, and a fourth information processing device associated with a fourth account (See Figures 2-4), one or a plurality of processors included in the first information processing device executing:
	deposit processing for, when receiving transaction information for depositing a consideration of goods or services and a guarantee charge into the first account (see Figure 6 – steps 606 to 618 which teaches of depositing funds into an escrow account, as disclosed [Col 15 lines 26-31] “receiving agreed upon transaction terms from at least one of a purchaser and a seller (step 606); receiving a purchaser's selection of a method for transferring monetary value to a seller (step 608); receiving transaction information from at least one of a purchaser and a seller (step 610) … debiting funds from a purchaser's financial account if the transaction is acceptable (step 616); holding the funds in an escrow account (step 618)”), transmitting, on the basis of the received transaction information, information concerning the transaction information to the second account that receives the consideration (See Figure 8 which shows an exemplary auction process, wherein the transaction information (e.g. highest bidding) is notified to the seller, as disclosed [Col 20 Lines 54-56] “The auction intermediary 814 then determines who has submitted the highest bid and notifies both the high-bidding purchaser and the seller”); and
	settlement processing for, after performing the deposit processing, when receiving, from the third account which deposits the consideration, a result notification to the effect that the goods or the services are received (See Figure 17 – step 1726, as disclosed [Col 26 Lines 5-8] “If the defined escrow release event transpires, the transaction mechanism suitably disburses the appropriate funds to the seller's financial account (step 1726)”, wherein the escrow release event may be a notification that the goods or services are accepted by the purchaser, as disclosed [Col 11 Lines 64-67 to Col 12 Lines 1-3] “The predefined period of time may be based upon the occurrence of a suitably defined escrow release event, such as any of the following events: receipt by the purchaser of the goods, services, or other value; the lapse of a predetermined period of time within which the purchaser may evaluate the goods, services, or other value and either accept or refuse delivery”), transferring the consideration from the first account to the second account (See Figure 6 – steps 620 and 622, as disclosed [Col 15 Lines 38-40] “releasing the funds from the escrow account and disbursing the funds to the seller's financial account (step 620); and crediting the funds to a seller's financial account (step 622)”) and transferring the guarantee charge from the first account to the fourth account ([Col 19 Lines 15-20] “The transaction mechanism may automatically include any suitable transaction fees, as a service charge for the transaction, in the funds debited from the purchaser's financial account and/or may automatically deduct such fees from the funds disbursed to the seller's financial account” and also shown in Figure 15 – block 1538 “service fee charged”, which is the fee charged for using the intermediary service (e.g. transaction mechanism), as disclosed [Col 12 Lines 12-17] “In another exemplary embodiment, the transaction mechanism 202 may be suitably configured to include a transaction fee in the amount debited from the purchaser's financial account, and/or the transaction mechanism 202 may be suitably configured to subtract a transaction fee from the amount credited to the seller's financial account”, which is anticipated that the service fee is credited to an account of the transaction mechanism (e.g. fourth account) from the escrow release event, as disclosed [Col 21 Lines 16-23] “For example, the escrow may be based upon a 3-day waiting period following notification to the transaction mechanism 802 of the receipt of the goods by the purchaser 804, which notification may be received directly from the purchaser 804 or from the shipping service 816. Accordingly, the transaction mechanism 802 disburses the appropriate funds to the seller's DDA (minus any transactional fee) at the seller's bank”), the method comprising:
	by one or a plurality of processors of the second information processing device, processing for receiving information concerning the transaction information from the first account (See Figure 8, as disclosed [Col 21 Lines 7-11] “The transaction mechanism 802 then sends a confirmation to the seller 806 that the purchaser's account has been debited. Preferably, the transaction amount then is suitably held in an escrow account maintained by the transaction mechanism”); and
	processing for receiving transaction information to the effect that the consideration is transferred from the first account to the second account (See Figure 8, as disclosed [Col 21 Lines 21-24] “Accordingly, the transaction mechanism 802 disburses the appropriate funds to the seller's DDA (minus any transactional fee) at the seller's bank, which suitably credits the funds to the seller's financial account”).
Although the claim limitations are taught by Bishop in different embodiments shown in separate figures and disclosures, the prior art teaches the limitations in the same technical field of financial transactions and facilitation of transactions between multiple accounts (e.g. purchaser, seller, escrow, etc.). Since the claimed invention is merely a combination of old elements (e.g. different embodiments), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 13, Bishop teaches an information processing method, in an information processing system including a first information processing device associated with a first account, a second information processing device associated with a second account, a third information processing device associated with a third account, and a fourth information processing device associated with a fourth account (See Figures 2-4), one or a plurality of processors included in the first information processing device executing:
	deposit processing for, when receiving transaction information for depositing a consideration of goods or services and a guarantee charge into the first account (see Figure 6 – steps 606 to 618 which teaches of depositing funds into an escrow account, as disclosed [Col 15 lines 26-31] “receiving agreed upon transaction terms from at least one of a purchaser and a seller (step 606); receiving a purchaser's selection of a method for transferring monetary value to a seller (step 608); receiving transaction information from at least one of a purchaser and a seller (step 610) … debiting funds from a purchaser's financial account if the transaction is acceptable (step 616); holding the funds in an escrow account (step 618)”), transmitting, on the basis of the received transaction information, information concerning the transaction information to the second account that receives the consideration (See Figure 8 which shows an exemplary auction process, wherein the transaction information (e.g. highest bidding) is notified to the seller, as disclosed [Col 20 Lines 54-56] “The auction intermediary 814 then determines who has submitted the highest bid and notifies both the high-bidding purchaser and the seller”); and
	settlement processing for, after performing the deposit processing, when receiving, from the third account which deposits the consideration, a result notification to the effect that the goods or the services are received (See Figure 17 – step 1726, as disclosed [Col 26 Lines 5-8] “If the defined escrow release event transpires, the transaction mechanism suitably disburses the appropriate funds to the seller's financial account (step 1726)”, wherein the escrow release event may be a notification that the goods or services are accepted by the purchaser, as disclosed [Col 11 Lines 64-67 to Col 12 Lines 1-3] “The predefined period of time may be based upon the occurrence of a suitably defined escrow release event, such as any of the following events: receipt by the purchaser of the goods, services, or other value; the lapse of a predetermined period of time within which the purchaser may evaluate the goods, services, or other value and either accept or refuse delivery”), transferring the consideration from the first account to the second account (See Figure 6 – steps 620 and 622, as disclosed [Col 15 Lines 38-40] “releasing the funds from the escrow account and disbursing the funds to the seller's financial account (step 620); and crediting the funds to a seller's financial account (step 622)”) and transferring the guarantee charge from the first account to the fourth account ([Col 19 Lines 15-20] “The transaction mechanism may automatically include any suitable transaction fees, as a service charge for the transaction, in the funds debited from the purchaser's financial account and/or may automatically deduct such fees from the funds disbursed to the seller's financial account” and also shown in Figure 15 – block 1538 “service fee charged”, which is the fee charged for using the intermediary service (e.g. transaction mechanism), as disclosed [Col 12 Lines 12-17] “In another exemplary embodiment, the transaction mechanism 202 may be suitably configured to include a transaction fee in the amount debited from the purchaser's financial account, and/or the transaction mechanism 202 may be suitably configured to subtract a transaction fee from the amount credited to the seller's financial account”, which is anticipated that the service fee is credited to an account of the transaction mechanism (e.g. fourth account) from the escrow release event, as disclosed [Col 21 Lines 16-23] “For example, the escrow may be based upon a 3-day waiting period following notification to the transaction mechanism 802 of the receipt of the goods by the purchaser 804, which notification may be received directly from the purchaser 804 or from the shipping service 816. Accordingly, the transaction mechanism 802 disburses the appropriate funds to the seller's DDA (minus any transactional fee) at the seller's bank”), the method comprising:
	by one or a plurality of processors included in the third information processing device, processing for transmitting, to the first account, transaction information for depositing the consideration into the first account (See Figure 17 – step 1720, as disclosed [Col 25 Line 67 to Col 26 Lines 1-3] “If the transaction is acceptable, the transaction mechanism suitably debits the purchaser's account. Preferably, the transaction mechanism then credits an appropriate escrow account (step 1720)”); and
	processing for transmitting the result notification to the first account (See Figure 17 – steps 1720 and 1722, as disclosed [Col 26 Lines 3-9] “pending notification by either the purchaser and/or a shipping agent that any defined escrow release event has transpired (step 1722). If the defined escrow release event transpires, the transaction mechanism suitably disburses the appropriate funds to the seller's financial account (step 1726) and notifies both the purchaser and the seller that the transaction has been completed (step 1728)” wherein the escrow release event may be a notification that the goods or services are accepted by the purchaser, as disclosed [Col 11 Lines 64-67 to Col 12 Lines 1-3] “The predefined period of time may be based upon the occurrence of a suitably defined escrow release event, such as any of the following events: receipt by the purchaser of the goods, services, or other value; the lapse of a predetermined period of time within which the purchaser may evaluate the goods, services, or other value and either accept or refuse delivery”).
Although the claim limitations are taught by Bishop in different embodiments shown in separate figures and disclosures, the prior art teaches the limitations in the same technical field of financial transactions and facilitation of transactions between multiple accounts (e.g. purchaser, seller, escrow, etc.). Since the claimed invention is merely a combination of old elements (e.g. different embodiments), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of Condry et al. (US 20140172706).

As per claim 2, Bishop may not explicitly disclose, but Condry teaches the computer-readable non-transitory storage medium storing the program according to claim 1, wherein the transaction information includes information concerning the fourth account selected out of a plurality of candidates ([0041] “In response to receiving a redirect message from the ecommerce server 130, an example host device 105 can initiate communications with a security broker 205 identified in the redirect. In some instances, a user of host device 105 can select a particular security broker from a list of accepted security brokers used in connection with the ecommerce server 130”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize selecting a broker from a list of brokers for a transaction as in Condry in the system executing the method of Bishop, wherein the system of Bishop teaches of utilizing a broker (e.g. intermediary with escrow account) for transactions between a purchaser and a seller, with the motivation of offering to [0002-0003] improve security in using computer systems for transactions as taught by Condry over that of Bishop.

As per claim 3, Bishop may not explicitly disclose, but Condry teaches the computer-readable non-transitory storage medium storing the program according to claim 1, further causing the one or the plurality of processors to execute, before performing the deposit processing, processing for, when receiving prior information concerning a transaction, extracting a candidate of the fourth account on the basis of the received prior information and transmitting the extracted candidate of the fourth account to the third account and/or the second account ([0041] “In response to receiving a redirect message from the ecommerce server 130, an example host device 105 can initiate communications with a security broker 205 identified in the redirect. In some instances, a user of host device 105 can select a particular security broker from a list of accepted security brokers used in connection with the ecommerce server 130”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize selecting a broker from a list of brokers for a transaction as in Condry in the system executing the method of Bishop, wherein the system of Bishop teaches of utilizing a broker (e.g. intermediary with escrow account) for transactions between a purchaser and a seller, with the motivation of offering to [0002-0003] improve security in using computer systems for transactions as taught by Condry over that of Bishop.

As per claim 4, Bishop may not explicitly disclose, but Condry teaches the computer-readable non-transitory storage medium storing the program according to claim 3, wherein, in the processing for transmitting the extracted candidate of the fourth account, information concerning credibility of the candidate and/or a guarantee charge necessary for selecting the candidate is transmitted together with the candidate of the fourth account ([0041] “In some instances, a user of host device 105 can select a particular security broker from a list of accepted security brokers used in connection with the ecommerce server 130, such as a particular security broker 205 with which the host device already has a relationship and trust”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize providing a list of brokers with credibility (e.g. already has a relationship and trust) as in Condry in the system executing the method of Bishop, wherein the system of Bishop teaches of utilizing a broker (e.g. intermediary with escrow account) for transactions between a purchaser and a seller, with the motivation of offering to [0002-0003] improve security in using computer systems for transactions as taught by Condry over that of Bishop.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of Duran (US 8140430 B2).

As per claim 5, Bishop may not explicitly disclose, but Duran teaches the computer-readable non-transitory storage medium storing the program according to claim 1, further causing the one or the plurality of processors to execute, before the deposit processing, processing for, when receiving prior information concerning a transaction, extracting a candidate of the fourth account on the basis of the received prior information and transmitting information concerning the prior information to an account of the extracted candidate ([Col 3 Lines 33-38] “The software 100 responds by displaying a list of escrow companies along with price, address, phone number and other relevant information at step 110. In accordance with the present teachings, this list is customized based on the relationships between the brokers and the escrow agents, user data, broker data and any other relevant considerations”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize providing a list of escrow companies based on received information as in Duran in the system executing the method of Bishop, wherein the system of Bishop teaches of utilizing an intermediary with escrow account for transactions between a purchaser and a seller, with the motivation of offering to [Col 1 Lines 25-54] provide improved availability and accessibility of independent escrow services to buyers and sellers to shop for an optimal escrow company as taught by Duran over that of Bishop.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of Asher et al. (US 20090006221).

As per claim 7, Bishop may not explicitly disclose, but Asher teaches the computer-readable non-transitory storage medium storing the program according to claim 1, further causing the one or the plurality of processors to execute processing for, when not receiving, from the third account, the result notification within a predetermined period after receiving, from the second account, a completion notification to the effect that an act liable to the consideration is performed, transmitting, to the third account, a notification for urging the third account to transmit the result notification ([0076] “When bidding appears to have stopped by virtue of the fact that there have been no new bids for a predetermined amount of time calculated and updated at step 404 of process 900, auctioneer 522 of FIG. 5 may announce "Last Chance to Bid" at step 916 of FIG. 4. This announcement may be made after determining that it was not previously made within the same pre-determined amount of time at step 914 of process 900”) and transmitting, to the fourth account, a notification for confirming a state of a transaction related to the transaction information ([0076] “If there are no further bids for a pre-determined time period calculated at step 404 of process 900 and following the "Last Chance to Bid" announcement, auctioneer 522 of FIG. 5 may be adapted to bang gavel or hammer 526 on table 524 and announce "Sold," signaling the end of the auction at step 422 of process 900” and also [0077] “If the reserve price has been met, then auctioneer 522 of FIG. 5 may announce "Sold" at step 422 of FIG. 9. Otherwise, auctioneer 522 of FIG. 5 may announce that the item has been withdrawn, or indicate that the reserve price has not been met”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize providing a notification (e.g. “last chance for bid”) for not receiving updated biddings within predetermined time periods, and providing a notification for confirming a state of transaction (e.g. “sold”) as in Asher in the system executing the method of Bishop, wherein the system of Bishop teaches an embodiment of auction and bidding process such as in Figure 8, with the motivation of offering to [0010] “provide automated Internet-based auction systems and methods that allow for efficient and simultaneous trading of multiple goods, while simulating the live and dynamic setting of a traditional auction” as taught by Asher over that of Bishop.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of Rubinstein (US 20070156527).

As per claim 8, Bishop may not explicitly disclose, but Rubinstein teaches the computer-readable non-transitory storage medium storing the program according to claim 1, further causing the one or the plurality of processors to execute:
processing for, after receiving, from the second account, a completion notification to the effect that an act liable to the consideration is performed, when receiving, from the third account, instead of the result notification, a notification to the effect that there is a defect in a transaction related to the transaction information, transmitting, to the fourth account, a notification for requesting the fourth account to prove that there is the defect in the third account ([0059] “If a customer feels dissatisfaction regarding a purchased merchantable item, he can transmit a message, e.g. an e-mail message, to the service provider in which he notifies the service provider of the cause of dissatisfaction, e.g. the purchased item was defective or the customer was charged a price greater than was advertised on the merchant web page … If the customer remains dissatisfied, representatives of the service provider will investigate the cause of customer dissatisfaction, and will suggest actions to correct the matter”); and
processing for receiving a proving result of the defect from the fourth account ([0059] “If a merchant is proved to have consummated a transaction in an unethical manner several times, he may be prevented from advertising on the service provider website. Conversely, if a customer is proved to have unjustifiably claimed a remuneration several times from the service provider, after corresponding merchants refuted that a merchantable item was purchased from the corresponding merchant web page by the customer, the service provider may prevent the customer from interacting with the service provider website, such as by denying authorized access after login or by denying purchasing privileges”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize receiving defect notification providing result of the investigation as in Rubinstein in the system executing the method of Bishop, wherein the system of Bishop teaches of an escrow release event which receives from the purchaser an evaluation of the goods, services, etc., with the motivation of offering to improve customer satisfaction and reduce the amount of fraudulent transactions by investigating and denying services to the merchant or customer from the result of the investigation as taught by Rubinstein over that of Bishop.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of Bentov et al. (US 20190156301).

As per claim 9, Bishop may not explicitly disclose, but Bentov teaches the computer-readable non-transitory storage medium storing the program according to claim 1, wherein the program causes the one or the plurality of processors to execute the deposit processing and the settlement processing according to a smart contract ([0038] “A given blockchain in some embodiments can comprise or be otherwise associated with one or more smart contract programs. Such a smart contract program of a blockchain may itself comprise multiple separate programs”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize smart contracts in deposit and settlement processing as in Bentov in the system executing the method of Bishop, wherein the system of Bishop teaches of using an intermediary for transactions, and Bentov teaches of using blockchain system which is the same as using an intermediary for transactions, with the motivation of offering to improve security in performing online transactions, including cryptocurrency exchanges, as taught by Bentov over that of Bishop.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Frolov et al. (US 9747586 B1) discloses system and methods for issuance and circulation of electronic currency, as well as a payment system based on use of the aforementioned electronic currency, by which the settlement methods use blockchain and mining procedures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697